[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 23, 2007
                               No. 06-12074                THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 04-00206-CR-J-20-MCR

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

YAHYA ALI,

                                                        Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 23, 2007)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Ronald W. Maxwell, appointed counsel for Yahya Ali in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). In response to counsel’s Anders brief, Ali filed a brief, but

also moved for leave to file out-of-time a supplemental brief. Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, Ali’s

motion for leave is DENIED, and Ali’s conviction and sentence are AFFIRMED.




                                          2